United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-1644
                                     ___________

Howard Darrell Ogle; Marjorie Ogle,   *
                                      *
                 Appellants,          *
                                      * Appeal from the United States
     v.                               * District Court for the Western
                                      * District of Missouri.
A.D.M. Milling Company; Lord, Bissell *
& Brook; Don W. Fowler,               *     [UNPUBLISHED]
                                      *
                 Appellees.           *
                               ___________

                               Submitted: November 15, 1999

                                    Filed: November 23, 1999
                                     ___________

Before McMILLIAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                            ___________

PER CURIAM.

       Howard Darrell Ogle and Marjorie Ogle appeal the district court's Federal Rule
of Civil Procedure 12(b)(6) dismissal of the Ogles' claims to recover state law damages
for abuse of process and prima facie tort.

      We review the grant of a motion to dismiss under a well-established standard.
Because this is a diversity action, we review de novo questions of state law. Having
reviewed the record and the parties' briefs, we are satisfied the district court correctly
applied the controlling state law and the record supports the district court's ruling. We
also conclude a comprehensive opinion in this diversity case would lack precedential
value. We thus affirm on the basis of the district court's ruling without further
discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-